SWANSTROM, Judge.
Robert Davis appeals from an indeterminate fifteen-year sentence to the custody of the Board of Correction, imposed upon a conviction for burglary. The sole issue is whether the district court abused its sentencing discretion.
Davis was charged with the first degree burglary of an auto paint and body shop in Coeur d’Alene, Idaho. I.C. §§ 18-1401, -1402. The presentence report shows that he has three prior felony convictions, as *564well as numerous misdemeanor offenses. Having reviewed the full record and having considered the sentence review criteria set forth in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982), we conclude that the district court did not abuse its discretion. The sentence is affirmed.
WALTERS, C.J., and BURNETT, J., concur.